CV5-723                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00723-CV





Eduardo M. Benavides, Appellant


v.


Texas Department of Criminal Justice, Institutional Division, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 94-02570, HONORABLE PAUL R. DAVIS, JUDGE PRESIDING





PER CURIAM


	On December 12, 1995, appellant Eduardo M. Benavides filed a "Motion for
Extension of Time to File Notice of Appeal."  The office of the Clerk of this Court asked
appellant for proof of timely filing of the motion for new trial referred to in his motion and of the
filing date of his perfecting instrument.  Appellant was also cautioned that it was his responsibility
to tender a transcript to this Court.  Tex. R. App. P. 50(d).  Appellant has supplied no proof that
his motion for new trial was timely.  However, assuming the judgment was signed on the date
alleged, and even assuming a timely motion for new trial, the transcript is late.  The transcript
was due by December 27, 1995, with any  extension of time to file a transcript due by January
11, 1996.  Tex. R. App. P. 54(a), (c).  To date, neither the transcript nor a motion for extension
of time to file the transcript has been received.  Accordingly, we dismiss the appeal.
	Appellant's pending "Motion for Extension of Time to File Notice of Appeal" is
dismissed.   


Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed
Filed:   March 6, 1996
Do Not Publish